Citation Nr: 1449488	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-34 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran retired after serving over 22 years of active military service, which extended from September 1982 to June 1990 and from February 1991 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for degenerative disc disease of L5-S1 and assigned an initial 10 percent rating, effective August 1, 2006.   Subsequently, jurisdiction of the Veteran's file was transferred to the VA RO in Chicago, Illinois. 

In a February 2013 decision, the Board denied an initial rating in excess of 10 percent for degenerative disc disease of L5-S1, as well as higher initial ratings for allergic rhinitis with angioedema and folliculitis of the lower legs with bilateral tinea pedis.  Thereafter, the Veteran only appealed the Board's denial of a higher initial rating for his back disability to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court issued a Memorandum Decision vacating and remanding the Board's February 2013 decision with respect to the denial of an initial rating in excess of 10 percent for degenerative disc disease of L5-S1.  Such decision noted that the Veteran did not appeal with respect to the denial of higher initial ratings for allergic rhinitis with angioedema and folliculitis of the lower legs with bilateral tinea pedis, and affirmed such portions of the decision.  Therefore, the issue of entitlement to a higher initial rating for the Veteran's back disability returns to the Board for further appellate review.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a September 2014 brief submitted by the Veteran's representative and VA treatment records dated from May 2011 to September 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

While the agency of original jurisdiction (AOJ) considered records dated through May 2011 in the January 2012 supplemental statement of the case, as this case is being remanded, the AOJ will have an opportunity to consider such newly associated VA treatment records in the readjudication of the Veteran's claim. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

As noted by the Court in the June 2014 Memorandum Decision, the February 2013 Board decision relied, in part, upon a March 2006 VA examination.  In this regard, the Court found that the Board did not discuss evidence from the March 2006 VA examination that suggested that pain from the Veteran's lower back condition caused functional loss.  Specifically, the Court determined that the Board failed to address the March 2006 VA examiner's statement that the Veteran "does certainly slow down his pace and seems to be having much more trouble going through the preserved range of motion after 5 repetitions due to pain and lack of endurance" in light of 38 C.F.R. § 4.40, Mitchell v. Shinseki, 25 Vet.App. 32 (2011), and DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this regard, such regulation and case law provide that VA must consider the Veteran's functional loss when evaluating a musculoskeletal disability.  The Court found that the March 2006 VA examiner's statement suggested that pain from his lower back condition resulted in a functional loss of both speed and endurance and, as the Board failed to address such statement, the February 2013 decision must be vacated and remanded. 

Upon a review of the record, the Board observes that, while the March 2006 VA examiner stated that the Veteran "does certainly slow down his pace and seems to be having much more trouble going through the preserved range of motion after 5 repetitions due to pain and lack of endurance," he did not attempt to estimate the functional loss in degrees.  As such, the Board finds that additional, retrospective medical inquiry, to the extent possible, is necessary in order to decide the claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).     

Furthermore, while the Veteran was subsequently examined in May 2011, such examination was conducted over three years ago.  At such time, the examiner noted the Veteran's complaints of back pain and right lower extremity radiculopathy; however, diagnosed lumbar spine strain and found that there was no radiation of pain or neurologic findings.  However, subsequent VA treatment records reflect a history of back pain and sciatica as well as complaints of radiating pain to the right leg.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his degenerative disc disease of L5-S1, to include whether such results in associated objective neurological abnormalities.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include those from the North Chicago VA Medical Center dated from September 2012 to the present, should be obtained.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the January 2012 supplemental statement of the case, which encompasses VA treatment records dated since May 2011.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his degenerative disc disease of L5-S1.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the North Chicago VA Medical Center dated from September 2012 to the present.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his degenerative disc disease of L5-S1.  The record and a copy of this remand must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's degenerative disc disease of L5-S1.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.  

Additionally, to the extent possible, based on a review of the March 2006 VA examination report, as well as any relevant records, and the current severity of the Veteran's back disability, the examiner should attempt to ascertain in degrees the functional loss resulting from the March 2006 VA examiner's finding that the Veteran "does certainly slow down his pace and seems to be having much more trouble going through the preserved range of motion after 5 repetitions due to pain and lack of endurance."

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the nature and severity of any neurological manifestations associated with the degenerative disc disease of L5-S1.  The examiner should specifically indicate whether such results in radiculopathy affecting the right lower extremity and, if so, the nerve affected and the degree of impairment.

Describe the functional impact, if any, the Veteran's degenerative disc disease of L5-S1 has on his daily life and employability.

All opinions expressed should be accompanied by a rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the January 2012 supplemental statement of the case, which encompasses VA treatment records dated since May 2011.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



